Citation Nr: 1425663	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the VA RO in Detroit, Michigan, from which the appeal was certified.

In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for hepatitis C.  An October 2009 VA treatment record reported the Veteran had chronic hepatitis C and further stated it was likely acquired in the late sixties or early seventies.  The Veteran, in April 2013 testimony, stated that he has been told he has chronic hepatitis and that he believed he contracted the illness during service.  Specifically he testified, that believed he contracted hepatitis C in 1966 prior to being sent to Vietnam, from inoculations from an air injection gun, which he described as quite bloody.  Here, given that there is evidence that the Veteran has hepatitis C, and an in-service event and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to clinical examination, a medical opinion should be provided as to whether the Veteran has hepatitis C that is attributable to his active service.  See McLendon, 20 Vet. App. at 81.  

Additionally, the Veteran testified he was initially diagnosed with hepatitis C at Aleda E. Lutz VA Medical Center (VAMC), located in Saginaw, Michigan in 2006 or 2007.   He further testified that he told that his hepatitis C was chronic and long-term, based on the advancement of the disease, determined through liver testing.  However, 2006 and 2007 VA treatment records have not been associated with the claim file, although subsequent VA treatment records have been associated with the record.  Thus, on remand, all relevant VA treatment records should be obtained and associated with the claims file, specifically from the Aleda E. Lutz VA Medical VAMC in Saginaw Michigan, and to include any associated outpatient clinics, dated from 2006 and 2007.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from Aleda E. Lutz VA Medical VAMC in Saginaw Michigan to include any outpatient clinics, dated from 2006 and 2007, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The claims folder and this remand must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (at least 50 percent probable) that the Veteran's hepatitis C had its onset during, or is otherwise related to, active service. 

Consideration should be given to the Veteran's theory that his hepatitis C is related to his 1966 inoculations given from an air injection gun.

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

